GREENE, Judge,
concurring in part and dissenting in part.
I agree with the majority as to the first part of its opinion holding that the trial court erred in concluding plaintiff was no longer a dependent spouse. The majority opinion, however, also holds that the trial court’s findings do not discuss plaintiff’s earning capacity and thus this Court need not address the question whether the trial court erred in failing to make a finding as to plaintiff’s bad faith. As to this part of the opinion, I dissent.
According to pre-1995 case law, “an award of alimony may be based upon [a] spouse’s ability to earn as distinguished from [her] actual income . . . only when it appears from the record that there has been a deliberate attempt on the part of the . . . spouse to avoid [her] financial family responsibilities.” Bowes v. Bowes, 287 N.C. 163, 171-72, 214 S.E.2d 40, 45 (1975); Spencer v. Spencer, 70 N.C. App. 159, 171, 319 S.E.2d 636, 645 (1984) (in order to use earning capacity, the trial court must make a “finding that the reduction in income was primarily motivated by a desire to avoid . . . reasonable support obligations”). “Absent such a finding, the trial court must determine alimony based on [a spouse’s] income alone, not [her] earning capacity.” Spencer, 70 N.C. App. at 171, 319 S.E.2d at 645.
In this case, the trial court concluded that “[i]n light of the fact. . . the individual estates, earnings, earning capacities, and conditions of the parties have changed substantially and . . . [plaintiff] is presently capable of supporting and maintaining herself . . . without any assistance from . . . [defendant,” it was terminating defendant’s spousal support obligations. The trial court’s findings on which this conclusion is based include expert testimony regarding plaintiff’s *679potential investment income.1 Reliance on this testimony, which essentially speaks to plaintiffs earning capacity, would be error without an additional finding of bad faith on her part.2 See Bowes, 287 N.C. at 171-72, 214 S.E.2d at 45; Spencer, 70 N.C. App. at 171, 319 S.E.2d at 645. Moreover, in ascertaining plaintiffs actual investment income for purposes of alimony, the trial court must consider “[t]he value of property within a reasonable time before or after the commencement of [the present] action.” Clark v. Clark, 301 N.C. 123, 135, 271 S.E.2d 58, 67 (1980). As the order does not reflect the extent, if any, to which the trial court relied on the expert testimony regarding plaintiffs investment income, I would remand this issue to the trial court for findings consistent with this opinion.

. It must be noted that plaintiff is sixty-five years old and not employed. Consequently, she does not derive any income from work.


 It is true that, as the majority states, earning capacity is typically used in reference to a person’s occupation; however, the concept is equally applicable where a trial court imputes income to a spouse based on the earning capacity of her investment portfolio, which, if used more effectively, could yield a higher return.